Title: From Benjamin Franklin to Thomas Cushing, 6 May 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Franklin’s account in this letter of his interview with Lord Dartmouth indicates how little scope was left to either of them, two years before Lexington, to further reconciliation between Massachusetts and the mother country. Both the Englishman and the American wanted an end to the quarrel, yet neither could find a political solution that lay within the art of the possible. Governor Hutchinson’s debate with his General Court had brought the constitutional issue into the open in starkest form, and it could not be concealed by wishful thinking born of good will. Franklin hoped against hope that Parliament would tacitly accept the principles that the Court had enunciated; Dartmouth hoped against hope that the Court would repudiate them. The first course was as unlikely in Westminster as the second was in Boston, and on both sides of the Atlantic time was running out. Four days after Franklin wrote his account of the interview, the fateful Tea Act became law; and within four weeks the General Court launched the attack on the Governor, based on his letters to Whately, that was intended to drive him from office.
 
Sir,
London, May 6. 1773.
I have received none of your Favours since that of Nov. 28. I have since written to you of the following Dates, Dec. 2; Jan. 5; March 9; and April 3. which I hope got safe to hand.
The Council and Assembly’s Answers to Govr. Hutchinson’s Speech, I caused to be printed here as soon as I received them. His Reply I see since printed also, but their Rejoinder is not yet come. If he intended by reviving that Dispute to recommend himself here, he has greatly missed his aim; for the Administration are chagrined with his Officiousness, their Intention having been to let all Contention subside, and by Degrees suffer Matters to return to the old Channel. They are now embarras’d by his Proceedings; for if they lay the Governor’s Dispatches containing the Declaration of the General Court before Parliament, they apprehend Measures may be taken that will widen the Breach; which would be more particularly inconvenient at this Time, when the disturbed State of Europe gives some Apprehensions of a general War; on the other hand, if they do not lay them before Parliament, they give Advantage to Opposition against themselves on some future Occasion, in a Charge of criminal Neglect. Some say he must be a Fool; others that thro’ some Misinformation, he certainly supposed Lord Hilsborough to be again in Office.
Yesterday I had a Conversation with Lord D. of which I think it right to give you some Account. On my saying that I had no late Advices from Boston, and asking if his Lordship had any, he said, None since the Governor’s second Speech; but what Difficulties, says he, that Gentleman has brought us all into by his Imprudence! Tho’ I suppose he meant well, yet what can now be done? It is impossible that Parliament can suffer such a Declaration of the General Assembly (asserting its Independency) to pass unnoticed. In my Opinion, says I, it would be better and more prudent to take no Notice of it. It is Words only. Acts of Parliament are still submitted to there. No Force is used to obstruct their Execution. And while that is the Case, Parliament would do well to turn a deaf Ear, and seem not to know that such Declarations had ever been made. Violent Measures against the Province will not change the Opinions of the People. Force can do no good. I do not know says he, that Force would be thought of; but perhaps an Act may pass to lay them under some Inconveniences till they rescind that Declaration. Can they not withdraw it? I wish they could be persuaded to reconsider the Matter, and do it of themselves voluntarily; and thus leave things between us on the old Footing, the Points undiscuss’d. Don’t you think (continues his Lordship) such a thing possible? No, my Lord, says I, I think it impossible. If they were even to wish Matters back in the Situation before the Governor’s Speech, and the Dispute obliterated, they cannot withdraw their Answers till he first withdraws his Speech; which methinks would be an awkward Operation, that perhaps he will hardly be directed to perform. As to an Act of Parliament laying that Country under Inconveniences, it is likely that will only put them as heretofore upon inventing some Method of incommoding this Country till the Act is repealed; and so we shall go on injuring and provoking each other, instead of cultivating that Good Will and Harmony so necessary to the general Welfare. He said, That might be, and he was sensible our Divisions must weaken the whole; for we are yet one Empire, (says he) whatever may be the Sentiments of the Massachusets Assembly; but he did not see how it could be avoided. He wondered, as the Dispute was now of publick Notoriety, Parliament had not already called for the Dispatches; and he thought he could not omit much longer the communicating them, however unwilling he was to do it, from his Apprehension of the Consequences. But what, (his Lordship was pleas’d to say) if you were in my Place, would or could you do? Would you hazard the being called to Account in some future Session by Parliament, for keeping back the Communication of Dispatches of such Importance? I said, his Lordship could best judge what in his Situation was fittest for him to do: I could only give my poor Opinion with regard to Parliament, that supposing the Dispatches laid before them, they would act most prudently in ordering them to lie on the Table, and take no farther Notice of them. For were I as much an Englishman as I am an American, and ever so desirous of establishing the Authority of Parliament, I protest to your Lordship I cannot conceive of a single Step the Parliament can take to encrease it that will not tend to diminish it; and after abundance of Mischief they must finally lose it. The loss in itself perhaps would not be of much consequence, because it is an Authority they can never well exercise for want of due Information and Knowledge, and therefore it is not worth hazarding the Mischief to preserve it. Then adding my Wishes that I could be of any Service in healing our Differences, his Lordship said, I do not see any thing of more Service than prevailing on the General Assembly, if you can do it, to withdraw their Answer to the Governor’s Speech. There is not, says I, the least Probability they will ever do that. For the Country is all of one Mind upon the Subject. Perhaps the Governor may have represented to your Lordship, that these are the Opinions of a Party only, and that great Numbers are of different Sentiments which may in time prevail. But if he does not deceive himself he deceives your Lordship: For in both Houses, notwithstanding all the Influence appertaining to his Office, there was not, in sending up those Answers, a single dissenting Voice. I do not recollect, says his Lordship, that the Governor has written any thing of that kind; but I am told, however, by Gentlemen from that Country who pretend to know it, that there are many of the Governor’s Opinion, but they dare not shew their Sentiments. I never heard, says I, that any one has suffered any Violence for siding with the Governor. Not Violence, perhaps, says his Lordship, but they are reviled and held in Contempt, and People don’t care to incur the Disesteem and Displeasure of their Neighbours. As I knew Govr. Bernard had been in with his Lordship just before me, I thought he was probably one of these Gentlemen Informants, and therefore said, People who are ingaged in any Party or have advised any Measures, are apt to magnify the Numbers of those they would have understood as approving their Measures. His Lordship said, that was natural to suppose might be the present Case; for, whoever observed the Conduct of Parties here, must have seen it a constant Practice; and he agreed with me, that tho’ a Nemine Contradicente did not prove the absolute Agreement of every Man in the Opinion voted, it at least demonstrated the great Prevalence of that Opinion.
Thus ended our Conference. I shall watch this Business till the Parliament rises, and endeavour to make People in general as sensible of the Inconveniences to this Country that may attend a Continuance of the Contest, as the Spitalfields Weavers seem already to be in their Petition to the King, which I herewith send you. I have already the pleasure to find that my friend the Bishop of St. Asaph’s Sermon is universally approved and applauded, which I take to be no bad Symptom. With sincere Esteem and Respect, I have the honor to be, Sir, Your most obedient humble Servant, 
B Franklin
Honourable Thomas Cushing, Esqr(Private)Copy
 
Endorsed: Benja Franklin May. 6. 1773 private.
Notation: Dr. Franklin May 6th. 1773
